Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

Claim Interpretation
The Office notes that Applicant has added a new claim amendment that includes the intended use language of “configured to” of which results in the interpretation that the structure that follows is not positively claimed by Applicant and the prior art must merely be capable of having an element added thereto adjacent the should in one or two positions.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19, 21, 23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant now includes the following in claims 19 “said distal edge of said cap configured to abut a spacing ring resting on the shoulder in the stand-by position and/or on the shoulder in the in-use position”.  The Office notes the resulting interpretation of Applicant’s word choice above and further that Applicant has elected the species to figures 1, 6-9.   The Office does not that Applicant provides a spacing ring positively included with a device in a different unelected species.  However, Applicant has failed to provide the above in Applicant’s original specification, as for example where the device is capable of being configured with a spacing ring. Claims 21, 23, 25 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove the above from the claims and the Office notes that if Applicant amends the claims to actually positively claim the ring, then Applicant will be providing an improper shift of the invention which will result in withdraw of the claims and a notice of non-compliance as no independent claims will remain to be examined.
Claims 19, 21, 23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claim 19, Applicant now provides “wherein said cutting teeth are evenly distributed over the entire circumference “In an embodiment which is not shown, at least one of the teeth 40 and/or one of the slits 42 can have a different height hd or height he. Each of the teeth and/or slits preferably have different heights. By way of example, said barrel may comprise three teeth having three different heights that are preferably evenly distributed over the entire circumference of the distal end 32 of the punch 14 with an angle between each of the teeth of 120.degree.. A difference in height between the teeth and/or the slits allows for a partial cut of the inner seal to be promoted such that the portion(s) of the inner seal having been cut remain(s) attached to the rest of the insert 8 in the in-use position, and this prevents the material that forms the insert 8 from mixing with the product contained in the related receptacle. In this way, a complete circle is prevented from being cut in the inner seal.”  Applicant fails to provide in Applicant’s original specification as to the location of the angle, as multiple interpretation are possible (i.e. surface angle of the teeth to the perimeter, with respect to a circle, etc.).  Claims 21, 23, 25 is/are rejected as being dependent on the above rejected claim(s).  The Office notes that Applicant must remove the above from the claims as Applicant is not permitted to add additional new matter to Applicant’s application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19, 21, 23, 25 is/are rejected under 35 U.S.C. 103 as obvious over Kutterer (4723687) in view of Barron (20120241471) and Casale (7484641).
The claims are being treated as product-by-process limitations (such as with respect to method of molding in the claims) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the 
The Office notes the 112 rejections above.  Nevertheless, Kutterer discloses:
19. Cap (figs 1-6 of which includes fig 1) for a receptacle (Applicant provides the above as intended use and therefore the structure is not required by Applicant; the prior art is capable of performing the above intended use, including a container with both a neck and shoulder), said receptacle comprising a neck and a solid insert that forms an inner seal closing an end of the neck that opens into an internal volume of the receptacle (capable of performing the above intended use), said cap being a single piece formed by injection molding (See above) and comprising a punch (including 7 and adjacent elements) that is suitable for cutting and/or piercing the inner seal (capable of performing the above intended use), wherein rotating of the cap causes rotating of the punch (capable of performing the above intended use), said cap being suitable for being positioned on said neck in a stand-by position in which the punch is in the neck while the inner seal remains unbroken and in an in-use position in which the inner seal has been cut and/or pierced by said punch (capable of performing the above intended use), said cap having a longitudinal direction corresponding to a longitudinal axis (as in fig 1 in vertical direction); said punch comprising a barrel-shaped body (body of 7 and adjacent elements such as element above 7 in fig 1) that is designed to cut and/or pierce said inner seal (capable of performing the above intended use), said barrel-shaped body being cylindrical (shape in fig 1 with vertical walls) and comprising cylindrical side walls corresponding with the longitudinal axis (fig 1), and said punch comprising a projecting part extending from a distal edge of said cap towards a distal end of said punch, said projecting part having a height hp (such as vertical part in fig 1 of punch such as below 
With respect to an angles of 120 degrees between each of the teeth, the Office again notes the above 112 rejections.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that Barron discloses similar art with respect to caps for receptacles with teeth (figs 1-8) and also discloses an angle between 120 degrees (abstract, paragraphs 8, 28, claim 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kutterer in view of Barron (by providing the above angle between the teeth) in order to ensure that the device cuts at an efficient rate.  With respect to the teeth having three different heights, the Office notes that Casale discloses similar art with 

Kutterer further discloses:
23. Cap according to claim 19, wherein said cutting means comprise a bevel from said distal end (tip of 8 is beveled as in fig 1).

25. Cap according to claim 19 wherein said cylindrical side walls have a thickness greater than the thickness of said cutting means (as in fig 1 where cutting means is a tip of 8 with less thickness than elements above and is also beveled).

With respect to claims 21 (and former claim 22) and the ratio of the height of the teeth to the part, the Office notes that is very well known in the art to modifying relative heights in the art.  For example, Applicant has not claimed the container nor the film of the container to be cut.  If the user desired to cut a certain material such as a thinner film, then it is well within the skill of one of ordinary skill in the art to modify the relative heights to cut the thinner film without wasting material.  Also, the Office notes that  a smaller height of the teeth such as one that less than 1/3 the height of the part would provide a smaller more precise cut of which would further enhance the desired operation above such as preventing the undesired outflow of the product while opening. Additionally, it is well within the skill of one of ordinary skill in the art to modify the relative heights in order to accommodate a container 

Response to Arguments
   Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735